SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
169
CA 10-01818
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


JEAN M. WALESKI, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

CITY OF SYRACUSE, SYRACUSE POLICE DEPARTMENT,
AND SEAN CARLEO, DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


JUANITA PEREZ WILLIAMS, CORPORATION COUNSEL, SYRACUSE (NANCY J. LARSON
OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

SIDNEY P. COMINSKY TRIAL LAWYERS, LLC, SYRACUSE (SIDNEY P. COMINSKY OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered April 2, 2010 in a personal injury
action. The order, insofar as appealed from, denied the cross motion
of defendants to bifurcate the liability and damages phases of trial.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on December 21, 2010,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court